     Case: 1:19-cv-05312 Document #: 55 Filed: 01/15/21 Page 1 of 2 PageID #:264




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANJANETTE YOUNG,                              )
                                              )
                              Plaintiff,      )
                                              )
-vs                                           )                    Case No.: 19-cv-05312
                                              )
THE CITY OF CHICAGO; CHICAGO POLICE           )
OFFICERS ALAIN APORONGAO, STAR NO.            )
4871; ALEX WOLINSKI, STAR NO. 2605;           )
BRYAN MORDAN, STAR NO. 11437;                 )
GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA, )
STAR NO. 11485; JOSEPH LISCIANDRELLO;         )
STAR NO. 119362; MICHAEL DONNELLY,            )
STAR NO. 13784; TITO JIMENEZ, STAR NO. 14955; )
FILIP BIENIASZ, STAR NO. 15454; NIKOLA SARIC, )
STAR NO. 18200; CODY MALONEY, STAR NO. 13032;)
ERIC ACEVEDO, STAR NO. 13560;                 )
OFFICER FRENCH, STAR NO. 15013; OFFICER VILLA,)
STAR NO. 14319,                               )
                                              )
                              Defendants.     )


DEFENDANT CITY FILING FOR THE COURT’S CONSIDERATION OF SANCTIONS
                    AGAINST ATTORNEY SAULTER

       Defendant City of Chicago (“Defendant City”), by and through its attorney, Celia Meza,

Acting Corporation Counsel of the City of Chicago, hereby submits this filing and attached

letter for the Court’s consideration. In support of this filing, Defendant City states as follows:

1.     As previously stated by the City, the action sought on December 14, 2020, against the

CBS2 news station was a mistake and Defendants’ formally withdrew that request to the court

even though the court had previously ruled on that motion.




                                                1
     Case: 1:19-cv-05312 Document #: 55 Filed: 01/15/21 Page 2 of 2 PageID #:265




2.     As to Attorney Saulter, on December 18, 2020, the Defendants’ formally withdrew the

Motion for Sanctions against Attorney Saulter, which this court granted.

3.     While this court made clear that that no filing on the matters currently under consideration

by the court was expected from the City, nonetheless, this filing and attached letter (Exhibit A)

from Mayor Lightfoot is submitted for consideration by the court.


Dated: January 15, 2021              Respectfully submitted,

                                     CELIA MEZA
                                     Acting Corporation Counsel of the City of Chicago

                                     By: /s/Caroline Fronczak
                                     Deputy Corporation Counsel
                                     2 North LaSalle Street, Suite
                                     Chicago, Illinois 60602
                                     Phone- 312-744-5126
                                     Atty. No. 6284817
                                     Counsel for Defendant City of Chicago




                                                2
